DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

 Response to Arguments
Applicant’s arguments, see pp. 16-17, filed 1/14/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Au.
	According to claim 1, an identigen is an association of a meaning with a word form (i.e., instance). Applicant states (pp. 16) that an identigen is not anticipated by a WordNet synset as in Bennett, which is correct. However, Au’s semantic network contains three types of nodes: (i) symbol nodes representing symbols in input streams, (ii) meaning nodes (i.e., meaning Au: [0018]). Nodes are connected by semantic links, e.g., a symbol node connected to its meaning node (i.e., identigen).
	Applicant also states (pp. 17) that selection of identigens in accordance with an identigen pairing rule for identigens is not anticipated by Au’s best contextual distance for each candidate node of a semantic network. To the contrary, Au teaches a semantic network with 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query (Au: [0018]). In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next in the query (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to the query symbol nodes are chosen to represent the query meaning (Au: [0018]).
	In summary, the combination of Bennett with Au teaches the amended limitations in claims 1, 7 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett. US patent application 2009/0157401 [herein “Bennett”], in view of Chen et al. US patent application 2014/0358890 [herein “Chen”], and further in view of Au. US patent application 2003/0130976 [herein “Au”].
Claim 1 recites “A method for execution by a computing device, the method comprises: determining a set of identigens for each word of at least some words of a string of words of a query to produce a plurality of sets of identigens, wherein each identigen of the set of identigens includes a meaning identifier and an instance identifier, wherein each meaning identifier associated with the set of identigens represents a different meaning of a corresponding word;”
Bennett teaches an intelligent query system to determine the semantic meaning of a query, which is then used to find answers to the query [0310]. WordNet is a lexical database of semantic relationships between words. In WordNet, every node represents a word sense (i.e., meaning), and nodes are linked by semantic relationships [0311].
Bennett does not disclose the limitation on the association of meaning and instance identifiers; however, Au teaches a semantic network with 3 types of nodes: (i) symbol nodes (i.e., instance identifiers) representing symbols in input streams (i.e., queries), (ii) meaning nodes (i.e., meaning identifiers), and (iii) context nodes; and nodes are connected by semantic links, e.g., a symbol node connected to its meaning node (i.e., identigen) (Au: [0018]).
Claim 1 further recites “interpreting, based on a first knowledge database, the plurality of sets of identigens to produce a first entigen group, wherein each entigen of the first entigen group corresponds to a selected identigen of one of the plurality of sets of identigens that 
Bennett stores a set of question-answer pairs in a database (i.e., first knowledge database) [0092]. Given a single-meaning query, Bennett retrieves from WordNet a word sense (i.e., identigen) for every word in the query, such that the sequence of such word senses represents the most likely meaning of the query (i.e., first entigen group) [0312].
Claim 1 further recites “wherein each entigen of the first entigen group represents a single conceivable and perceivable thing in space and time that is independent of language,”
Bennett does not disclose this limitation, since WordNet is initially developed for English; however, Au’s semantic network contains symbol nodes for natural language symbols (i.e., independent of language), and meaning nodes that capture the meaning (i.e., conceivable and perceivable thing in space and time) of natural language symbols (Au: [0018]).
Claim 1 further recites “wherein the first entigen group is a first most likely meaning of the string of words, wherein the first knowledge database includes a first plurality of records that link entigens having a first connected meaning,”
Bennett stores a set of question-answer pairs in a database (i.e., first knowledge database) [0092]. Given a single-meaning query, Bennett retrieves from WordNet a word sense (i.e., identigen) for every word in the query, such that the sequence of such word senses (i.e., first entigen group) represents the most likely meaning of the query (i.e., first most likely meaning) [0312].
Claim 1 further recites “wherein each selected identigen that has a meaning identifier that represents the first most likely meaning of the corresponding word favorably pairs with at 
Bennett does not disclose this limitation; however, Au teaches a semantic network with 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query (Au: [0018]). In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the query (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically closest to the query symbol nodes are chosen (i.e., favored) to represent the query meaning (Au: [0018]).
Claim 1 further recites “generating a first preliminary query response based on the first entigen group;”
Bennett compares the query meaning (i.e., first entigen group) with that of a stored question by calculating the minimum semantic distance between every pair of word senses (i.e., identigens) of the query to the stored question [0320]. The similarity distance of the query to the stored question is the maximum or weighted average of the word sense-level semantic distances [0324]. Bennett uses three metrics – term frequency, coverage, and semantic similarity – combined to rank the stored questions w.r.t. the query, and the answer (i.e., preliminary query response) paired with the top-ranked question is selected (i.e., generated) [0329].
Claim 1 further recites “interpreting, based on a second knowledge database, the plurality of sets of identigens to produce a second entigen group, wherein each entigen of the 
Bennett stores a set of question-answer pairs in a database (i.e., second knowledge database) [0092]. Given a single-meaning query, Bennett retrieves from WordNet a word sense (i.e., identigen) for every word in the query, such that the sequence of such word senses (i.e., second entigen group) represents the most likely meaning of the query (i.e., second most likely meaning) [0312].
Bennett does not disclose the distinction between the first and second knowledge databases; however, Chen searches multiple types of knowledge databases, some might be domain-specific, to generate multiple candidate answers to an input question (Chen: [0024]).
Bennett does not disclose when the query has more than one alternative meaning (i.e., second entigen group); however, Au teaches a semantic network with 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query (Au: [0018]). In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the query (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically the second closest to the query symbol nodes are chosen (i.e., favored) to represent the second query meaning (Au: [0018]).
Claim 1 further recites “wherein each entigen of the second entigen group represents a single conceivable and perceivable thing in space and time that is independent of language,”
Bennett does not disclose this limitation, since WordNet is initially developed for English; however, Au’s semantic network contains symbol nodes for natural language symbols (i.e., independent of language), and meaning nodes that capture the meaning (i.e., conceivable and perceivable thing in space and time) of natural language symbols (Au: [0018]).
Claim 1 further recites “wherein the second entigen group is a second most likely meaning of the string of words, wherein the second knowledge database includes a second plurality of records that link entigens having a second connected meaning, wherein each selected identigen that has a meaning identifier that represents the second most likely meaning of the corresponding word favorably pairs with at least one corresponding sequentially adjacent identigen of another set of identigens in accordance with the identigen pairing rules;”
Bennett stores a set of question-answer pairs in a database (i.e., second knowledge database) [0092]. Given a single-meaning query, Bennett retrieves from WordNet a word sense (i.e., identigen) for every word in the query, such that the sequence of such word senses represents the most likely meaning of the query (i.e., second entigen group) [0312].
Bennett does not disclose the distinction between the first and second knowledge databases; however, Chen searches multiple types of knowledge databases, some might be domain-specific, to generate multiple candidate answers to an input question (Chen: [0024]).
Bennett does not disclose when the query has more than one alternative meaning (i.e., second entigen group); however, Au teaches a semantic network with 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query (Au: [0018]). In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to the next (i.e., sequentially adjacent) in the query (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically the second closest to the query symbol nodes are chosen (i.e., favored) to represent the second query meaning (Au: [0018]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett with Au. One having ordinary skill in the art would have found motivation to expand Bennett’s WordNet with Au’s language-independent semantic network, especially with the linked list of symbol nodes representing the query, such that word closeness in the query is factored into computation of semantic distance of the query to its candidate meanings, and multiple alternative semantic meanings of the query are ranked by semantic distance to the query.
Claim 1 further recites “generating a second preliminary query response based on the second entigen group;”
Bennett compares the query meaning (i.e., second entigen group) with that of a stored question by calculating the minimum semantic distance between every pair of word senses (i.e., identigens) of the query to the stored question [0320]. The similarity distance of the query to the stored question is the maximum or weighted average of the word sense-level semantic distances [0324]. Bennett uses three metrics – term frequency, coverage, and semantic similarity – combined to rank the stored questions w.r.t. the query, and the answer (i.e., preliminary query response) paired with the top-ranked question is selected (i.e., generated) [0329].
Claim 1 further recites “comparing the first and second preliminary query responses; and when the first preliminary query response and the second preliminary query response are divergent, resolving inconsistencies between the first and second preliminary query responses to produce a final query response.”
Bennett does not disclose this limitation; however, Chen evaluates multiple candidate answers (i.e., preliminary query responses) from multiple knowledge databases to generate (i.e., resolve inconsistencies) a final answer (i.e., final query response) to the query (Chen: [0009]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett with Chen. One having ordinary skill in the art would have found motivation to take advantage of Chen’s multiple knowledge databases in the intelligent query system of Bennett, to increase the chance to find good answers to a query, and to identify the best answer when there are multiple candidate answers.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, wherein the determining the set of identigens for each word of the at least some words of the string of words of the query to produce the plurality of sets of identigens comprises: mapping a word of the at least some words of the string of words of the query to a set of entries of an identigen dictionary to identify the set of identigens.”
Bennett uses WordNet to capture the semantics of words. WordNet is a dictionary plus a thesaurus. A WordNet node represents a word sense (i.e., identigen), which is a group of synonyms (i.e., words) with the same semantic meaning. WordNet provides APIs to associate (i.e., map) words with nodes [0312].
Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the interpreting the plurality of sets of identigens to produce the first entigen group comprises: identifying alternative sequences of identigens for the plurality of sets of identigens, wherein an alternative sequence of identigens includes one identigen of each set of identigens of the plurality of sets of identigens, wherein each alternative sequence of identigens includes a unique combination of identigens;”
Bennett stores a set of question-answer pairs in a database (i.e., first knowledge database) [0092]. Given a single-meaning query, Bennett retrieves from WordNet a word sense (i.e., identigen) for every word in the query, such that the sequence of such word senses represents the most likely meaning of the query (i.e., first entigen group) [0312].
Claim 3 further recites “ranking the alternative sequences of identigens based on the first knowledge database and in accordance with the identigen pairing rules to identify a first alternative sequence of identigens that corresponds to a first most favorable identigen sequence ranking, wherein an identigen of the first alternative sequence of identigens corresponds to the selected identigen of one of the plurality of sets of identigens that represents the first most likely meaning of the corresponding word of the at least some of the words of the string of words; and establishing the first entigen group based on the first alternative sequence of identigens.”
Bennett does not disclose when the query has more than one alternative meaning (i.e., alternative sequences of identigens); however, Au teaches a semantic network with 3 types of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query (Au: [0018]). In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next (i.e., sequentially adjacent) in the query (Au: Claim 16). Semantic distance is measured by path length of semantic links. Meaning nodes that are semantically the closest to the query symbol nodes are chosen (i.e., ranked first) to represent the most likely meaning of the query (Au: [0018]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett with Au. One having ordinary skill in the art would have found motivation to expand Bennett’s WordNet with Au’s semantic network, especially with the linked list of word nodes representing the query, such that word closeness in the query is factored into computation of semantic distance of the query to its candidate meanings, and multiple alternative semantic meanings of the query are ranked by semantic distance to the query.
Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 3, wherein the generating the first preliminary query response based on the first entigen group comprises: locating a portion of the first knowledge database associated with the query based on the ranking of the alternative sequences of identigens; and applying query response logic to the first entigen group and to entigens of the portion of the first knowledge database utilizing relationships between the entigens of the portion of the first knowledge database to produce the first preliminary query response.”
Bennett and Au teach claim 3, where top-ranked query meaning (i.e., first entigen group) is determined. Bennett computes a similarity score between this query meaning and every stored question, picks (i.e., locates) the top-ranked stored question [0324], and identifies (i.e., applies query response logic) the answer (i.e., first preliminary query response) paired with the picked stored question (i.e., portion of the first knowledge database) [0094].
Claims 10 and 16 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1 further comprises: indicating that the first and second preliminary query responses are divergent by one or more of: detecting that a first quality level of the first preliminary query response is less than a minimum quality threshold level and that a second quality level of the second preliminary query response is greater than the minimum quality threshold level; detecting that the first quality level of the first preliminary query response is greater than the minimum quality threshold level and that the second quality level of the second preliminary query response is less than the minimum quality threshold level;”
Bennett teaches claim 1, but does not disclose this claim; however, when there are multiple candidate answers (i.e., preliminary query responses) from multiple knowledge databases, Chen ranks all candidate answers and uses heuristic rules to pick the final answer, e.g., a candidate answer is picked if the similarity score (i.e., quality level) between the query and the stored question paired with the candidate answer is at least 80% (i.e., minimum quality threshold) (Chen: [0122]).
Claim 5 further recites “detecting that the first quality level of the first preliminary query response is less than the minimum quality threshold level and that the second quality level of the second preliminary query response is less than the minimum quality threshold level; and detecting that the first and second preliminary query responses are different.”
Bennett does not disclose this limitation; however, when no candidate answers are good enough (i.e., greater than the minimum quality threshold), Chen picks the final answer to be the one from a higher-priority source (Chen: [0122]), or the one with the highest fuzzy score (i.e., quality level) (Chen: [0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett with Chen. One having ordinary skill in the art would have found motivation to incorporate Chen’s method to rank multiple candidate answers from multiple knowledge databases, in the intelligent query system of Bennett, to increase the chance to find good answers to a query, and to identify the best answer from the candidate answers.
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 5, wherein the resolving the inconsistencies between the first and second preliminary query responses to produce the final query response comprises one of: when the first quality level of the first preliminary query response is less than the minimum quality threshold level and the second quality level of the second preliminary query response is less than the minimum quality threshold level, the resolving of the inconsistencies includes: accessing the second knowledge database to obtain a portion of the second knowledge database; combining the portion of the second knowledge database with the first knowledge database to produce an updated first knowledge database; and processing the query using the updated first knowledge database to produce the final query response;”
Bennett teaches claim 5, but does not disclose this claim; however, when no candidate answers are good enough, Chen collects all candidate question-answer pairs (i.e., updated first knowledge database), assigns a fuzzy score (i.e., quality level) to each pair, and picks the final answer to be the one associated the top-ranking pair (Chen: [0078]).
Claim 6 further recites “when the first quality level of the first preliminary query response is less than the minimum quality threshold level and the second quality level of the second preliminary query response is greater than the minimum quality threshold level, the resolving of the inconsistencies includes: selecting the second preliminary query response as the final query response; and”.
Bennett does not disclose this limitation; however, when there are multiple candidate answers (i.e., preliminary query responses) from multiple knowledge databases, Chen ranks all candidate answers and uses heuristic rules to pick the final answer, e.g., a candidate answer is picked if the similarity score (i.e., quality level) between the query and the stored question paired with the candidate answer is at least 80% (i.e., minimum quality threshold) (Chen: [0122]).
Claim 6 further recites “when the detecting that the first and second preliminary query responses are different, the resolving of the inconsistencies includes one of: selecting one of the first preliminary query response and the second preliminary query response as the final query response based on the first and second quality levels; and combining a first portion of the first preliminary query response and a second portion of the second preliminary query response as the final query response when a quality level of the final query response is more favorable than both of the first and second quality levels.”
Bennett does not disclose this limitation; however, Chen collects all candidate question-answer pairs (i.e., updated first knowledge database), assigns a fuzzy score (i.e., quality level) to each pair, and picks the final answer to be the one associated the top-ranking pair (Chen: [0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bennett with Chen. One having ordinary skill in the art would have found motivation to incorporate Chen’s method to rank multiple candidate answers from multiple knowledge databases, in the intelligent query system of Bennett, to increase the chance to find good answers to a query, and to identify the best answer from the candidate answers.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163